Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a distance between upper-layer and lower-layer waves of ¶0060 as described in the published specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An Y T (KR 10-1901395 B1).
Regarding claim 1, An Y T (hereafter KR ‘395) at fig. 1-2 discloses a multi-layer micro electro mechanical system (MEMS) spring pin comprising: a lower-layer spring pin [100] in which a lower-layer wave [102 of 100] is disposed between and connected to a lower-layer top plunger [101/104 of 100] and a lower-layer bottom plunger [105/103 of 100]; an upper-layer spring pin [120] in which an upper-layer wave [102 of 120] is disposed between and connected to an upper-layer top plunger [101/104 of 120] and an upper-layer bottom plunger [105/103 of 120]; a middle-layer top tip [111] interposed between the upper-layer top plunger and the lower-layer top plunger; and a middle-layer bottom tip [tip portion of 112] interposed between the upper-layer bottom plunger and the lower-layer bottom plunger.  
Regarding claim 2, KR ‘395 at fig. 1-2 discloses the multi-layer MEMS spring pin of claim 1, wherein: the lower-layer top plunger includes a lower-layer top body [104 of 100] and a lower-layer top tip [101 of 100]; and the upper-layer top plunger includes an upper-layer top body [104 of 120] and an upper- layer top tip [101 of 120].  
[middle portion of 112] interposed between the upper-layer wave and the lower-layer wave.  
Regarding claim 6, KR ‘395 at fig. 1-3 discloses the multi-layer MEMS spring pin of claim 5, wherein the middle-layer interposer is bonded [as shown] to one of the upper-layer and lower-layer waves.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over KR ‘395 as applied to claim 2 above, and further in view of JUN et al. (KR 102121754 B1).
Regarding claims 3-4, KR ‘395 discloses all the elements including the middle-layer top tip, the upper-layer and lower-layer top tips. KR ‘395 is silent about said middle-layer top tip extends upward further than the upper-layer and lower-layer top tips and said upper-layer and lower-layer top tips extend upward further than the middle-layer top tip. JUN et al. (hereafter Jun) at fig. 2-3 discloses the upper-layer [122] and lower-layer [112] tips to contact the ball B and middle-layer [132] tip to contact the pad P to conduct an electrical inspection of a semiconductor device using a test device. Jun 
Regarding claim 7, KR ‘395 discloses a protrusion portion [curve portion] of the lower-layer, a groove portion [hollow portion] of the upper-layer wave, a groove portion [hollow portion as shown] of the lower-layer wave and a protrusion portion [curve portion as shown] of the upper-layer wave. KR ‘395 appears to disclose a protrusion portion of the lower-layer corresponds to a protrusion portion of the upper-layer wave and a groove portion of the upper-layer wave corresponds to a groove portion of the lower-layer wave. KR ‘395 is silent about said protrusion portion of the lower-layer wave corresponds to said groove portion of the upper-layer wave; and said groove portion of the lower-layer wave corresponds to said protrusion portion of the upper-layer wave. Particular placement of said protrusion portion of the lower-layer wave corresponds to said groove portion of the upper-layer wave; and said groove portion of the lower-layer wave corresponds to said protrusion portion of the upper-layer wave for electrical measurement would not have modified the principle operation of the spring pin of KR ‘395 (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective fling date to modify the groove and protrusion as claimed for same purpose as spring pin of KR ‘395.

Claim 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over An Y T (KR 10-1901395 B1) in view of Sakai et al. (KR 20180038032 A).
Regarding claim 8, An Y T (hereafter KR ‘395) discloses a multi-layer micro electro mechanical system (MEMS) spring pin comprising: a lower-layer spring pin [100] in which a lower-layer wave [102 of 100] is disposed between and connected to a lower-layer top plunger [101/104 of 100] and a lower-layer bottom plunger [105/103 of 100]; an upper-layer spring pin [120] in which an upper-layer wave [102 of 120] is disposed between and connected to an upper-layer top plunger [101/104 of 120] and an upper-layer bottom plunger [105/103 of 120].
KR ‘395 is silent about a first insulating layer interposed between the upper-layer top plunger and the lower-layer top plunger; and a second insulating layer interposed between the upper-layer bottom plunger and the lower-layer bottom plunger.  
Sakai et al. (hereafter KR ‘032) at fig. 5 discloses a first insulating layer [top portion of 38] interposed between the upper-layer top plunger [35] and the lower-layer top plunger [30]; and a second insulating layer [bottom portion of 58] interposed between the upper-layer bottom plunger [55] and the lower-layer bottom plunger [50]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to add insulating layers as thought by KR ‘032 to modify the KR ‘395, in order to insulate the plungers to form a spring pin that is connectable to Kelvin.
Regarding claim 9, modified KR ‘395, particularly KR ‘032 discloses the first insulating layer does not protrude [tip as shown] upward from the upper-layer top plunger and the lower-layer top plunger; and the second insulating layer does not [tip as shown] downward from the upper-layer bottom plunger and the lower-layer bottom plunger.  
Regarding claim 10, modified KR ‘395, particularly KR ‘032 discloses an intermediate insulating layer [portion of 38 or 58 near the center of 10] positioned between the lower-layer wave of the lower- layer spring pin and the upper-layer wave of the upper-layer spring pin.  
Regarding claim 11, modified KR ‘395, particularly KR ‘032 discloses the intermediate insulating layer is provided as two or more intermediate insulating layers [portion of 38 at center of 10 and portion of 58 at center of 10]; and each of the intermediate insulating layers is alternately [as shown] attached to the lower- layer wave or the upper-layer wave.  
Regarding claim 12, modified KR ‘395, particularly KR ‘395 discloses the lower-layer top plunger includes a lower-layer top body [104 of 100] and a lower-layer top tip [101 of 100]; and the upper-layer top plunger includes an upper-layer top body [104 of 120] and an upper- layer top tip [101 of 120].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



March 5, 2022